Per Curiam. Petitioner, Albert Eldon Williams, by his attorney, Rae Rice Perry, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to her misunderstanding of the fact that it is not sufficient merely to file a motion to be relieved of counsel with the lower court before notice of appeal is filed, but that such motion must be granted by the lower court before notice of appeal is filed. See Ark. Sup. Ct. R. 11(h).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).